DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

September 4, 2019

FROM:

Calder Lynch, Acting Director
Center for Medicaid and CHIP Services

SUBJECT: Additional Temporary Extension of the Spousal Impoverishment Rules for
Married Applicants and Recipients of Home and Community-Based Services
The purpose of this CMCS Informational Bulletin is to advise you that the recently enacted
Sustaining Excellence in Medicaid Act of 2019 (P.L. 116-39, signed into law on August 8, 2019)
modifies section 2404 of the Patient Protection and Affordable Care Act (ACA) to require that state
Medicaid agencies apply the spousal impoverishment rules to married applicants and beneficiaries
eligible for home and community-based services (HCBS) through December 31, 2019. 1
On November 9, 2018, the Centers for Medicare & Medicaid Services (CMS) published a CMCS
Informational Bulletin advising stakeholders that the ACA’s spousal impoverishment-related
provision was set to expire on December 31, 2018 (“Sunset of Section 2404 of the Affordable Care
Act, Relating to the Spousal Impoverishment Rules for Certain Home and Community-Based
Services Applicants and Recipient”). 2 The bulletin provided instructions on how states should
proceed if the ACA’s provision expired.
The Medicaid Extenders Act of 2019 (P.L. 116-3) enacted on January 24, 2019, extended the ACA
provision through March 31, 2019, and the Medicaid Services Investment and Accountability Act
(P.L. 116-16) enacted on April 18, 2019, extended the ACA provision through September 30, 2019.
CMS informed states of these extensions in CMCS Informational Bulletins (“Temporary Extension
of the Affordable Care Act’s Spousal Impoverishment Provision for Married Recipients of Home
and Community-Based Services” 3 and “Additional Extension of the Spousal Impoverishment Rules
for Married Applicants and Recipients of Home and Community-Based Services” 4).
Until December 31, 2019, states should continue to follow the guidance CMS published in SMDL
#15-001 (“Affordable Care Act’s Amendments to the Spousal Impoverishment Statute” 5) relating to
the application of the ACA’s spousal provision.
CMCS is available to provide technical assistance as needed. If you have any questions, please
contact Gene Coffey at Gene.Coffey@cms.hhs.gov.

1

Section 3(a) of the law contains the extension.
https://www.medicaid.gov/federal-policy-guidance/downloads/cib110918-2.pdf
3
https://www.medicaid.gov/federal-policy-guidance/downloads/cib020819.pdf
4
https://www.medicaid.gov/federal-policy-guidance/downloads/cib050819.pdf
5
https://www.medicaid.gov/federal-policy-guidance/downloads/smd050715.pdf
2

